                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

RITA MAIN                                                                  PLAINTIFF

V.                               NO. 5:17-CV-200-BD

SOCIAL SECURITY ADMINSTRATION                                            DEFENDANT

                                     JUDGMENT

       Pursuant to the order entered in this case on this date, it is CONSIDERED,

ORDERED, and ADJUDGED that the final decision of the Social Security

Administration, is REVERSED, and this case is REMANDED for proceedings specified

in the Court’s order.

       So ordered this 20th day of November, 2018.



        

                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
